Citation Nr: 1207244	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for left knee DJD.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for back, left elbow, and bilateral knee disabilities.  After the Veteran appealed and prior to an appellate decision, the RO received additional service treatment records and confirmed the denial of the claims in an April 2009 rating decision.  See 38 C.F.R. § 3.156(b),(c) (2011).

In March 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development, specifically, a VA examination as to the etiology of his disabilities.  As the Board is granting the claims for entitlement to service connection for DJD of the knees, discussion of RO/AMC compliance with the Board's remand instructions with regard to this claim is unnecessary.  For the reasons stated below, the examination provided was adequate and the RO/AMC complied with the Board's remand instructions. 


FINDINGS OF FACT

1.  DJD of the knees is related to service.

2.  A left elbow disability did not manifest during service and left elbow olecranon spur is unrelated to service.

3.  A low back disability did not manifest during service, arthritis did not manifest during the one year presumptive period, and current low back disability is unrelated to service.


CONCLUSIONS OF LAW

1.  Right knee DJD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left knee DJD was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting entitlement to service connection for DJD of the knees, those claims are substantiated, and further discussion is therefore unnecessary with regard to these claims.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

As to the remaining claims, in a pre-rating December 2005 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for his left elbow and spine disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in an April 2007 letter prepared in connection with other claims.

Contrary to VCAA requirements, the Dingess notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in the May 2007 statement of the case (SOC) and subsequent supplemental SOCs (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In addition, as to the claims being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records.  In addition, pursuant to the Board's August 2011 remand, the Veteran was afforded an August 2011 VA examination as to the nature and etiology of his left elbow and low back disabilities.  As shown below, this examination was adequate and complied with the Board's remand instructions because the VA examiner reviewed the claims file and explained the reasons for his opinions based on an accurate characterization of the evidence of record.  See Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for DJD of the knees and left elbow and low back disabilities are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran claims that he has knee, left elbow, and low back disabilities due to injuries caused by extremely strenuous activities while on active duty, for example, 30 mile hikes with 150 pounds on his back, fast roping and rappelling from helicopters, other, numerous extreme physical activities.

Service entrance examination dated July 1996 reflects normal clinical evaluation except for the feet, which had moderate pes cavus deformities.  The STRs reflect that, in December 1997, the Veteran presented with complaint of right leg pain due to football injury sustained the day prior.  Pain was located at the lateral aspect of the thigh and the appellant reported that the knee gave out sometimes when walking.  The assessment was deep thigh muscle bruise, quadricep contusion. Treatment included ice, 6 days light duty, and Naprosyn.  There were no subsequent complaints or findings relative to this incident.

The STRs also reflect that, in October 1999, the appellant presented with complaint of left knee pain from having hit his knee on a log.  He reported that he struck his knee 3 days earlier when trying to hop over a log during physical training exercises. Examination showed a dime size bruise on the medial side of the left knee patella, and the appellant was unable to perform 1/4 squats with both legs, and just one leg.  Lachman's, anterior and posterior drawer, valgus/varus stress, and McMurray's tests were negative.  Clark's and compression tests were positive.  The assessment was contusion of medial aspect of patella without ligament involvement associated with patellofemoral pain syndrome.  Treatment included Indocin for 7 days, light duty for one week, and heat therapy twice a day.  He was advised to return if symptoms worsened.

DD From 2795 dated November 1999 reflects that the appellant was not deployable because of patellofemoral pain syndrome.  The appellant indicated that his "knee still hurts."

The August 2000 separation examination report reflects that the musculoskeletal system and upper and lower extremities were normal.  On the contemporaneous report of medical history, the Veteran indicated that he had or previously had swollen or painful joints and recurrent back pain or any back injury.  He denied "trick" or locked knee. He checked the box "I don't know" for painful or "trick" shoulder or elbow.  The appellant elaborated upon this history stating that he had low back pain for many years worse on long trips and runs, and that he had patellofemoral syndrome bilaterally worse with trips and runs.

In July 2005, VA received an original claim for compensation from the appellant. He reported having had a dislocated left elbow in April 1997 at Camp Pendleton, having a popping in the spine while walking since 1998, knee pain since 1997, and back pain since 1997.  He reported that his left elbow and knee pain were treated at the infantry training battalion.

In a March 2006 statement, the appellant reported that he had bad knees, back, and left elbow.  He reported constant pain ever since service and attributed his pain to strenuous activity while on active duty, to include 30 mile hikes with 150 pounds on his back, fast roping and rappelling from helicopters, and other extreme physical activities.

In an April 2007 statement, the appellant reported that he sustained back injury in service when he was "pushed off the helicopter troop lowering rope."

VA treatment records dated March and September 2009 were obtained.  There were no complaints or findings relative to the claimed problems in March 2009.  During a visit to establish care in September 2009, the appellant reported a past medical history for chronic low back pain without radiculopathy.  On review of the systems, he denied unusual back pain, joint pain, and arthritis.  Movement of extremities was within normal limits, upper and lower, bilaterally.  Gait was unassisted and even. Strength was 5/5 in all extremities.  Straight leg raises were negative.  There was no spinal or paraspinal tenderness to palpation.  There were no spasms.  The impression was chronic low back pain and an order for x-rays was placed.

After reviewing the claims file and examining the Veteran, the August 2011 VA examiner diagnosed bilateral knee DJD, lumbar spine degenerative disc disease (DDD), and left olecranon spur.  She noted that each of these diagnoses was of a degenerative nature, and that any additional activity above and beyond sedentary duties can contribute to degenerative change.  As to the bilateral knee disabilities, she wrote that "excessive military activity could have contributed to his degenerative process, but should not be wholly attributed to this."  She also wrote that the DDD is of a degenerative nature and not traumatic, and thus was not likely ("would be less likely as not") caused by his traumatic fall.  She also wrote that the left olecranon spur "is also less likely as not to be caused to military duties as it would have been from non military work."

Initially, the Board finds that the August 2011 VA examination was adequate and the examiner's opinions entitled to substantial probative weigh because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The opinions were not a model of clarity, but that although clarity is preferred, it cannot be demanded in every instance or "finality would forever be delayed pending perfection in draftsmanship."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Based on the examiner's opinion and the above evidence, entitlement to service connection for left and right knee DJD is warranted.  The examiner noted the degenerative nature of each of the Veteran's current disabilities and that, as a general matter, any additional activity above and beyond sedentary duties could contribute to such change.  However, as to the knees specifically, she wrote that "excessive military activity could have contributed to his degenerative process, but should not be wholly attributed to this."  In the context of her statements, the Board interprets this as an acknowledgement by the examiner that the Veteran's activities during service, which he described in detail in his lay statements, along with the evidence of knee symptoms in and since service, reflected that the Veteran's current DJD of the knees is due to or related in part to service.  Entitlement to service connection for a disability only requires that it be related in some part to service, and not that it be related entirely so.  As the only probative medical opinion supports such a relationship, entitlement to service connection for DJD of the knees is warranted.

Entitlement to service connection for low back and left elbow disabilities is not, however, warranted.  While the Veteran is competent and credible as to his in-service back and left elbow symptoms and continuity of symptomatology, there must still be a relationship between the current disabilities and the post service symptomatology in order to warrant entitlement to service connection.  See Savage, 10 Vet. App. at 496.

With regard to the lumbar spine DDD, the examiner wrote that its degenerative nature made it unlikely that it was related to the in-service fall and back injury described by the Veteran.  With regard to the diagnosed left olecranon spur, she indicated that its nature made it more likely caused by non military work than the military duties described by the Veteran.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record that included the Veteran's statements, her opinion on this question is entitled to substantial probative weight.  The Board finds that the probative value of these specific, reasoned opinions outweighs the probative value of the Veteran's more general lay assertions that the continuous back and left elbow pain that he has felt reflects a relationship between his current back and left elbow disabilities and service.  To the extent that the Veteran's statements are offered as opinions as to the internal, degenerative process of lumbar spine DDD or left elbow olecranon spurring, these are internal, medical processes that extend beyond an immediately observable cause and effect relationship, as to which lay testimony is not competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence is thus against a relationship between current low back and left elbow disabilities and service.

The above evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of subsequently diagnosed arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for a lumbar spine DDD is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence supports the claims for entitlement to service connection for right and left knee DJD and is against the claims for entitlement to service connection for low back and left elbow disabilities.  The benefit-of-the-doubt doctrine is therefore not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for right knee DJD is granted.

Entitlement to service connection for left knee DJD is granted.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for left elbow disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


